DETAILED ACTION
Claims 1-20 are pending. 
This action is made final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (hereinafter “Zinniel”) (US 20090271323 A1) in view of Nelaturi et al. (hereinafter “Nelaturi”) (US 20150269290 A1), and further in view of Romes et al. (hereinafter “Romes”) (US 20160086258 A1), and further in view of Jones et al. (hereinafter “Jones”) (US 20160019270 A1), and further in view of Iverson et al. (hereinafter “Iverson”) (US 2018/0099460 A1), and further in view of Herrman et al. (hereinafter “Herrman”) (US 20150127480 A1).
As to claims 1 and 11, Zinniel teaches a system and method for generating a fabrication parameters for fabrication of a part to be fabricated, comprising:
receiving, from a customer device associated with a customer, a design request for a part to be fabricated by a fabrication process, the design request including a three- dimensional (3D) model file representing the part to be fabricated and descriptive information including a descriptive datum [customer creates and submits object data, wherein the object data is digital information of the 3D object that the customer desires to have manufactured, types of digital information for object data 46 include a digital representation of the 3D object (e.g., an STL file or other similar CAD file), dimensional units of the digital representation (e.g., inches or millimeters), the number of 3D objects to be manufactured, color requirements, build materials to be used, build instructions, surface smoothness information, transactional information, and combinations] [Figs. 1, 6-7] [0012-0014, 0037-0038, 0070-0073, 0076-0078, 0083-0085]; 
extracting a first feature from the 3D model file, wherein the first feature represents a geometry of the part to be fabricated [manufacturer receives and analyzes the object data, it is well known in the art that STL files describe the surface geometry of a three-dimensional object without any representation of color, texture or other common CAD model attributes] [Figs. 1, 6-7] [0037-0038, 0071, 0084]; 
extracting a second feature from the descriptive information, wherein the second feature represents the descriptive datum [color requirements, build materials to be used, surface smoothness information] [Figs. 1, 6-7] [0037-0038, 0072-0078, 0085];  
selecting, from a plurality of manufacturing tools, a distinct manufacturing tool [customer capable to select desired manufacturing tools to finish the fabrication, such as fused deposition modeling systems, ink jetting systems, selective laser sintering systems, stereolithography systems, and combinations thereof] [0022-0029, 00371, 0077-00782];
generating, as a function of the first features, the second features, and the selected distinct manufacturing tool, fabrication parameters for fabrication for the part to be fabricated, the fabrication parameters for fabrication including a cost and time to fabricate the part to be fabricated [Figs. 1, 6-7] [0037, 0039-00403, 0076-0081]; and 
sending the fabrication parameters for fabrication to the customer [Figs. 1, 6-7] [0041, 0083].  
Zinniel teaches customer submits the object data comprises a digital representation of the 3D object, descriptive information such as color requirements, build materials to be used, build instructions, surface smoothness information. Customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0067-0068, 0081-0085]. Zinniel further teaches customer capable to select desired manufacturing tools to finish the fabrication, such as fused deposition modeling systems, ink jetting systems, selective laser sintering systems, stereolithography systems, and combinations thereof [0022-0029, 0037, 0077-0078]. Zinniel does not explicitly teach determining a tool-specific manufacturing setting; and selecting the distinct manufacturing tool as a function of the tool-specific manufacturing setting.
However, Nelaturi teaches a system and method to perform design evaluation for three dimensional (3D) printing using manufacturing simulation and to provide feedback prior to printing a 3D solid model. Especially, Nelaturi teaches determining a tool-specific manufacturing setting [the material to be used in the 3D printing process and the parameters of the 3D printing process, by directly specifying the 3D printing process type, the layer thickness, and the relevant parameters defining the size and shape of the minimum feature (e.g., the nozzle or laser beam diameter)]; and selecting the distinct manufacturing tool as a function of the tool-specific manufacturing setting [select a printer from a list of printers that having user predefined 3D printing process parameters] [0052, 0067, 00964-0097].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Nelaturi with the teachings of Zinniel for the purpose of selecting an appropriate printer from a list of printers that capable to manufacture desired parts for customer based on customer predefined 3D printing process parameters regarding to the parts.
Zinniel teaches customer submits the object data comprises a digital representation of the 3D object, descriptive information such as color requirements, build materials to be used, build instructions, surface smoothness information. Customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefit requirement [0067-0068, 0081-0085]. Zinniel further teaches interface program allows customers to submit object data with customized information [0022-0029, 0037, 0084-0085]. Zinniel does not explicitly teach extracting feature from image file as customized information for 3D manufacturing.
However, Romes teaches a system and method for user to process 3D printing with customized information. Especially, Romes teaches user submits request for a 3D fabrication of a part with customized information, wherein the customized information include a image file inputted by the user, the system cannot have “image of a face and the 3D print of the 3D model with the geometry of the 3D model having been modified by the image of the face” without analyzing and extracting features from the image file. Therefore, Romes teaches step of extraction of feature from user inputted image in order to fabricate a cutout of the 3D shape of the image into the 3D printed product [Figs. 1, 3A-3B] [0026-0028, 0031-0034].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Romes with the teachings of Zinniel and Nelaturi for the purpose of allowing customer to input different customized information to fabricate user desired 3D part based on user input image file.
Zinniel teaches customer submits the object data comprises a digital representation of the 3D object, descriptive information such as color requirements, build materials to be used, build instructions, surface smoothness information. Customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0067-0068, 0081-0085]. Zinniel further teaches customer capable to select desired manufacturing tools to finish the fabrication [0022-0029, 0037, 0077-0078]. Zinniel does not explicitly teach selecting, from a plurality of manufacturing tools including at least a subtractive manufacturing tool.
However, Jones teaches a system and method for providing and searching a machining knowledge database that includes stored 3D models and associated stored part signatures with steps of receiving input from a user relating to an input part, determining an input part signature that includes a shape metric that corresponds to geometric attributes of the input part, searching the machining knowledge database for similar 3D models based at least in part on the input part signature, and providing the search result to the user, and generating fabrication quote includes different fabrication parameters based on different customized feature and selected tool. Especially, Jones teaches customer capable to select desired manufacturing tools from a plurality of manufacturing tools including at least a subtractive manufacturing tool to finish 3D fabrication based on user input [Fig. 1] [0041, 0061-0066].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Jones with the teachings of Zinniel and Nelaturi and Romes for the purpose of selecting a desired manufacturing tools including at least a subtractive manufacturing tool to finish 3D fabrication based on user input to manufacture desired parts for customer based on customer predefined 3D printing process parameters regarding to the parts.
Zinniel teaches customer submits the object data comprises a digital representation of the 3D object, descriptive information such as color requirements, build materials to be used, build instructions, surface smoothness information. Customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0067-0068, 0081-0085]. Zinniel further teaches customer capable to select desired manufacturing tools to finish the fabrication [0022-0029, 0037, 0077-0078]. Zinniel does not explicitly teach the manufacturing tool comprises a build plate and at least one directional tool.
However, Iverson teaches a system and method for generating a 3D object relative to one or more 3D model or printer parameters. Especially, Iverson teaches using a manufacturing tool comprises a build plate and at least one directional tool to finish 3D fabrication based on user input [Fig. 1] [0022-0023].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Iverson with the teachings of Zinniel and Nelaturi and Romes and Jones for the purpose of providing a manufacturing tool comprises a build plate and at least one directional tool to finish 3D fabrication based on user request.
Zinniel teaches customer submits the object data comprises a digital representation of the 3D object, descriptive information such as color requirements, build materials to be used, build instructions, surface smoothness information. Customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0067-0068, 0081-0085]. Zinniel does not explicitly teach generating, as a function of the image file, a fixture model file including a fixture design to hold the part to be fabricated in place during printing of an image, extracted from the image file, on the part to be fabricated, and generating fabrication parameters for fabrication for the part to be fabricated also based on the fixture design.
However, Herrman teaches a system and method for quoting manufacture of a part during construction of a virtual model of the part. Especially, Herrman teaches generating a virtual model of a fixture with various fixturing related details for the part based on the part file of the part, and wherein the fixture is designed to hold the part to be fabricated in place during manufacturing of the part, and generating overall fabrication parameters for fabrication for the part to be fabricated also based on the fixture design [Fig. 2] [0014, 0031, 0051, 0065-0071].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Herrman with the teachings of Zinniel and Nelaturi and Romes and Jones and Iverson for the purpose of generating a fixturing model to support the part fabrication to optimize the 3D manufacturing process.
As to claims 2 and 12, Zinniel teaches the descriptive information is distinct from the 3D model file of the part to be fabricated [a three- dimensional (3D) model file is a digital representation of the 3D object (e.g., an STL file or other similar CAD file, describe only the surface geometry of a three-dimensional object without any representation of color, texture or other common CAD model attributes), descriptive information comprises dimensional units of the digital representation (e.g., inches or millimeters), the number of 3D objects to be manufactured, color requirements, build materials to be used, build instructions, surface smoothness information, transactional information, and combinations] [Figs. 1, 6-7] [0012-0014, 0037-0038, 0070-0073, 0076-0078, 0083-0085.  
As to claims 3 and 13, Zinniel teaches extracting the second feature the descriptive information comprises extracting the second feature from the descriptive datum [Figs. 1, 6-7] [0037-0038, 0072-0078, 0085].  
As to claims 4 and 14, Zinniel teaches the descriptive information comprises textual data relating to the part to be fabricated [color requirements, build materials to be used, surface smoothness information] [Figs. 1, 6-7] [0037-0038, 0072-0078, 0085].  
As to claims 5 and 15, Zinniel teaches extracting the first feature from the 3D model file comprises receiving data corresponding to one or more interactions with an interface [receives and analyzes the object data from customer through a transaction interface comprises STL files that describe the surface geometry of a three-dimensional object] [Figs. 1, 6-7] [0037-0038, 0071, 0084].  
As to claims 6 and 16, Zinniel teaches extracting the second feature from the descriptive information comprises receiving data corresponding to one or more interactions with an interface [receiving descriptive information from customer through a transaction interface comprises dimensional units of the digital representation (e.g., inches or millimeters), the number of 3D objects to be manufactured, color requirements, build materials to be used, build instructions, surface smoothness information, transactional information, and combinations] [Figs. 1, 6-7] [0037-0038, 0072-0078, 0085].  
As to claims 7 and 17, Zinniel teaches extract, from the descriptive information, the descriptive datum of the part to be fabricated; associate, as a function of the descriptive datum, a property of the part to be fabricated with a 3D object; and send, to the customer, the 3D object as a function of the associated property [manufacturer receives and analyzes the object data comprises a digital representation of the 3D object, descriptive information such as color requirements, build materials to be used, build instructions, surface smoothness information, and determines quote and transaction information and transmits 3D object manufacturing information to customer based on the object request. Customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement] [0067-0068, 0081-0085]. Zinniel also teaches the system comprises a data input section may provide "smart" data selections based on trends in the customer's previous transactions to determine a cost and estimate time for manufacturing the 3D object [0038-0040,0080]. Zinniel does not explicitly teach using one or more machine-learning modules for extracting features of a 3D object to provide 3D structure to the customer based on a 3D object property. However, Iverson teaches using machine learning technique based on historical data to analyze 3D object parameters for a 3D object to determine and improve the accuracy of 3D print time estimation to provide 3D structure to the user [0019, 0028-0030, 0043]. It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Iverson with the teachings of Zinniel and Nelaturi and Romes and Jones and Herrman for the purpose of using machine learning technique to analyze 3D object data to identify estimated print time for 3D models based on historical data for manufacturing the 3D object to the user.
As to claims 10 and 20, Zinniel teaches the fabrication parameters for fabrication of the part to be fabricated is associated with at least an anticipated fabricating tool [0022, 0026-0029, 0051-0058].  
Claims 8-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel in view of Nelaturi and Romes and Jones and Iverson and Herrman, and further in view of Lynch August et al. (hereinafter “Lynch”) (US 2016/0250810 A1).
As to claims 8 and 18, Zinniel teaches generating, as a function of the first features, the second features, and the selected distinct manufacturing tool, fabrication parameters for fabrication for the part to be fabricated, the fabrication parameters for fabrication including a cost and time to fabricate the part to be fabricated [Figs. 1, 6-7] [0037, 0039-0040, 0076-0081]. Zinniel does not explicitly teach determining the fabrication parameters further based on orientation for manufacturing the part and machine-learning module.
However, Lynch teaches a method and system for three-dimensional (3D) processing and printing. Especially, Lynch teaches analyzing the 3D model to determine a plurality of fabrication orientations associated with a part to be fabricated; and determine, for each of the fabrication orientations of the plurality of fabrication orientations, a respective cost and processing time associated with the part to be fabricated [0029, 0065, 0069-0073, 0075-0081].
Iverson teaches receiving and analyzing 3D model parameters for generating a 3D object and identifying estimated print time for 3D models using machine learning technique based on historical data wherein machine learning may also be used in conjunction with historical data to further improve the accuracy of print time estimation and the contributions of different 3D model and printer parameters on that determination. Especially, Iverson teaches the historical data include multiple data points that correlate print-time of the same object or another object on the same 3D printer [the local historical printing data that previously presented and selected by the user to perform previously 3D modeling printing at the same 3D printer], Iverson also teaches considering different 3D model parameter includes object orientation, such as settling the 3D object on the print bed also affect print time, therefore using machine learning technique based on local historical printing data and different 3D model parameter includes object orientation to improve the accuracy of print-time estimation and estimated print-time changes in real-time or near real-time responsive to a change in at least one of the 3D model parameter or the 3D printer parameter [0018-0020, 0028-0030, 0034, 0037, 0043-0044].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Lynch with the teachings of Zinniel and Nelaturi and Romes and Jones and Iverson and Herrman for the purpose of using machine learning technique to analyze 3D model parameters for generating a 3D object to identify cost and estimated print time for 3D models based on historical data and different 3D model parameter includes object orientation as a part of a multiple criteria evaluation to identify candidate 3D models for printing.
As to claims 9 and 19, Zinniel teaches generating fabrication parameters based on user request 3D object data, and customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [Figs. 1, 6-7] [0039-0040, 0067-0068, 0081-0085]. Lynch teaches a method and system for three-dimensional (3D) processing and printing. Especially, Lynch teaches analyzing the 3D model to determine a plurality of fabrication orientations associated with a part to be fabricated; and score each fabrication orientations of the plurality of fabrication orientations; select, as a function of the scores for each fabrication orientations of the plurality of fabrication orientations, a fabrication orientations from the plurality of fabrication orientations; and send, to the customer, the selected fabrication orientations [0029, 0065, 0069-0073, 0075-0081]. Iverson teaches receiving and analyzing 3D model parameters for generating a 3D object and identifying estimated print time for 3D models using machine learning technique based on historical data wherein machine learning may also be used in conjunction with historical data to further improve the accuracy of print time estimation and the contributions of different 3D model and printer parameters on that determination. Especially, Iverson teaches the historical data include multiple data points that correlate print-time of the same object or another object on the same 3D printer [the local historical printing data that previously presented and selected by the user to perform previously 3D modeling printing at the same 3D printer], Iverson also teaches considering different 3D model parameter includes object orientation, such as settling the 3D object on the print bed also affect print time, therefore using machine learning technique based on local historical printing data and different 3D model parameter includes object orientation to improve the accuracy of print-time estimation and estimated print-time changes in real-time or near real-time responsive to a change in at least one of the 3D model parameter or the 3D printer parameter [0018-0020, 0028-0030, 0034, 0037, 0043-0044].
Response to Arguments
Applicant’s arguments filed November 4, 2022 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0037] To conduct a transaction pursuant to method 10, the customer may initially create object data 46. As discussed above, object data 46 is digital information of the 3D object that the customer desires to have manufactured. Examples of suitable types of digital information for object data 46 include a digital representation of the 3D object (e.g., an STL file or other similar CAD file), dimensional units of the digital representation (e.g., inches or millimeters), the number of 3D objects to be manufactured, color requirements, build materials to be used, build instructions, surface smoothness information, transactional information, and combinations thereof. 
        
        2 [0078] Moreover, experienced customers may desire to provide specialized build instructions. Examples of suitable types of build instructions for object data 46 include instructions stating the desired type of rapid manufacturing technique to be used (e.g., fused deposition modeling), instructions regarding specialized building steps (e.g., steps to adhere multiple components of the 3D object after building), information regarding building conditions to be used when building the 3D object (e.g., shear modulus, Young's modulus, shelling thickness, FEA strain analysis, opacity, tooling contact points, working temperature, weight constraints, impact strength, dimensional tolerances, creep rate under load, tensile strength, and plating), cost constraints, painting requirements, build orientation instructions, and combinations thereof. 
        3 [0039] Based at least in part on the analysis of object data 46, server 54 may generate price quote 48, which is an offer from the manufacturer to the customer regarding the price that the manufacturer is willing to agree to for manufacturing the 3D object. Price quote 48 may be a binding offer from the manufacturer, and may also include contractual terms of the agreement and other information that may be material to the formation of a binding agreement. Price quote 48 may also include an expiration time, which limits customer's acceptance to within a predetermined time period (e.g., 24 hours). This is beneficial for maintaining real-time costs to the manufacturer. 
        [0040] In addition to generating price quote 48, server 54 may also generate additional information regarding the transaction for submission to the customer along with price quote 48. Examples of additional information that may be generated include an estimated time for manufacturing the 3D object, contractual information, shipping details, special instructions, confirmation of receipt of object data 46, and combinations thereof. 
        4 [0096] With reference to FIG. 12, a flow chart 200 summarizes the above described approach for visualizing the 3D model as it would look if printed using a 3D printing process. The user inputs 202 a 3D model 204, and selects 206, 208 the print material 210 and the parameters 212, 214, 216 of the 3D printing process with the client-side design application 26. The parameters 212, 214, 216 of the 3D printing process include the process type 216 (e.g., FDM, SLS, or stereolithography (SLA)), the layer thickness 212, and the size of the smallest printable feature 214 (e.g., the nozzle or laser beam diameter). The 3D printing process parameters 212, 214, 216 can be directly selected or indirectly selected by having the user select a 3D printer from a list. Each 3D printer listed will have the parameters 212, 214, 216 pre-loaded for the visualization computation.